


Exhibit 10.8

 

Deferred Compensation Plan
for Non-Employee Directors of
Principal Financial Group, Inc.
(Amended and Restated as of January 1, 2005)

 

1.                                       Eligibility; Administration

 

(a)                                  Restatement Date.  Each member of the Board
of Directors (the “Board”) of Principal Financial Group, Inc., a Delaware
corporation (the “Company”), who was a participant in the Deferred Compensation
Plan for Non-Employee Directors of Principal Financial Group, Inc. (the “Plan”)
on December 31, 2004 shall continue to be a participant in the Plan, and all
amounts then standing to the credit of each such participant shall be
administered in accordance with the terms hereof, based on any elections in
effect on December 31, 2004 (or as the same may be amended in accordance with
the terms hereof).

 

(b)                                 Post-2004 Eligibility.  Each member of the
Board who is not an employee of the Company or a subsidiary or affiliate of the
Company (each, a “Director”), including a Director who takes office after the
restatement of the Plan, shall be eligible to participate in the Plan, and shall
become a participant by making a timely election to defer compensation for
services as a Director in accordance with the requirements of the Plan.

 

(c)                                  Compensation Subject to Deferral.  The
compensation which may be deferred pursuant to this Plan includes (i) all or any
part of the annual retainer(s) for Board and/or Board committee service to which
the Director would otherwise be entitled for the period subject to an applicable
deferral election (the “Deferral Period”) and (ii) all or any part of the Board
and/or Board Committee meeting fees to which such Director would otherwise be
entitled to receive during such Deferral Period.

 

(d)                                 Administration.  The Plan shall be
administered by the Nominating and Governance Committee of the Board
(“Committee”) or such other committee of the Board as the Board shall designate
from time to time.  The Committee shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company and to make all other determinations
necessary or advisable for the administration and interpretation of the Plan in
order to carry out its provisions and purposes, provided however that no
Committee member may participate in any decision with respect to such member’s
benefits or entitlements under the Plan, unless such decision applies generally
to all non-employee Directors.  Determinations, interpretations, or other
actions made or taken by the Committee shall be final, binding, and conclusive
for all purposes and upon all persons.

 

2.                                       Participation

 

(a)                                  Deferral Election.  Prior to 2005, a
Director could elect to defer receipt of eligible compensation to which the
Director would otherwise be entitled for serving on the Board and/or a Board
committee for the approximate one-year period that commenced upon an annual
meeting of stockholders and concluded just prior to the annual meeting of
stockholders held in the following calendar year (such period herein referred to
as a “Board Year”).  With respect to compensation payable in respect of services
during 2005 and prior to the end the Board Year ending just prior to the start
of the annual meeting of shareholders in 2005, the elections of any Director in
effect on December 31, 2004 with respect to such Board Year shall continue in
effect.  For compensation payable in respect of services in 2005 after the end
of such Board Year, a Director may elect to defer all or a portion of such
compensation at any time on or before March 15, 2005.  For compensation payable
in respect of services after 2005, any election to defer all or a portion of
such compensation must be made in the calendar year preceding the calendar year
in which such services are to be performed.  Any amounts deferred by a

 

--------------------------------------------------------------------------------


 

Director hereunder shall be credited to a book entry account established for
such Director (the “Account”), and the aggregate amount deferred by a Director
is hereinafter referred to as “Fees”.

 

Any person who shall become a Director and who was not a Director of the Company
(i) immediately prior to 2005 (with respect to compensation payable in respect
of the Board Year ending in 2005), (ii) on March 15, 2005 (with respect to
compensation payable in respect of 2005 services after the end of the Board Year
ending in 2005) or (iii) immediately prior to the beginning of the then current
calendar year (with respect to compensation payable for services after 2005) may
elect, not later than 30 days after having become a Director and before the
Director becomes entitled to receive such amounts, to defer payment of all or
any part of the Director’s proportionate annual retainer(s) and any and all
meeting fees for Board and/or Board committee service to which such Director
would otherwise be entitled for the remainder of the then current Board Year or
calendar year, as the case may be.

 

(b)                                 Form and Duration of Deferral Election.  An
election to participate in the Plan shall be made by the applicable date
specified above and by written notice executed by the Director and filed with
the Vice President – Human Resources (or higher level officer designated by the
Committee, “Human Resources Officer”).  Such election shall continue in effect
until the Director terminates such election by written notice filed with the
Human Resources Officer.  Any such termination shall become effective as with
respect to the calendar year following the calendar year in which such notice of
termination is given, and only with respect to compensation payable for services
as a Director after the calendar year in which such notice is given.  Amounts
credited to the Director’s Account prior to the effective date of the
termination of such election to participate in the Plan shall not be affected by
such termination and shall be distributed only in accordance with the terms of
the Plan.

 

(c)                                  Renewal.  A Director who has terminated an
election to participate in the Plan may thereafter file another election to
participate with respect to Fees payable for services to be performed in the
calendar year subsequent to the calendar year in which such election is filed.

 

(d)                                 Adjustment of Amount Deferred.  Prior to the
beginning of any calendar year, a Director participating in the Plan may file
another written notice with the Human Resources Officer electing to change the
amount of Fees to be deferred for services as a Director in such next calendar
year.  Amounts credited to the Director’s Account in respect of services
performed prior to such next calendar year shall not be affected by such change
and shall be distributed only in accordance with the terms of the Plan.

 

3.                                       Directors’ Accounts

 

(a)                                  Additions to Account.  The Company shall
maintain a separate Account for each Director who has elected to participate in
the Plan, and shall make additions to and subtractions from such Account as
provided in this Section 3.  Compensation allocated to a Director’s Account
pursuant to this Section 3 shall be credited to such Account as of the date such
compensation would otherwise have been paid to the Director.

 

(b)                                 Investment Election.  Each Director shall
from time to time designate on a form approved by the Company whether, and to
what extent, Fees shall be deemed invested in Units or in one or more Phantom
Funds, as each such term is defined below.  With respect to any portion of the
Director’s Account that a Director does not to elect to have deemed invested in
one or more Phantom Funds (or if any such election ceases to be effective for
any reason), such Director shall be deemed to have elected that that portion of
his or her Account shall be deemed invested in Units.  The Committee may, in its
discretion, (i) establish minimum amounts (in terms of dollar amounts or a
percentage of a Director’s Account) that may be allocated to any Phantom Fund,
(ii) establish rules regarding the time at which any such election (or any
change in such election permitted under Section 3(e)) shall become effective,
(iii) establish restrictions regarding the number of changes that may be made
between Units and Phantom Funds, or between Phantom Funds, in any given period
and (iv) permit different designations with respect to a Director’s existing
Account balance and amounts to be credited to such Account under
Section 3(e) after the date the election form is filed.

 

--------------------------------------------------------------------------------


 

(c)                                  Units.  A Director may (or pursuant to
Section 3(b) shall be deemed to) elect that all or a portion of the Fees
credited to a Director’s Account shall be deemed to be invested in a theoretical
number of units (each, a “Unit”) in respect of Common Stock, par value $0.01 per
share, of the Company (“Company Stock”), calculated to the nearest ten
thousandth of a Unit, produced by dividing the dollar amount of such Fees by the
price of the last trade, regular way, in the Common Stock on the New York Stock
Exchange (or, if at the relevant time, the Common Stock is not listed to trade
on the New York Stock Exchange, on such other recognized quotation system on
which the trading prices of the Common Stock are then quoted) (the “Market Value
Per Share”) on the date such Fees would otherwise have been paid.

 

(d)                                 Designation of Phantom Investment Funds. 
Effective as of any date after August 31, 2005 as it shall determine, the
Committee shall select one or more mutual funds or other investment vehicles in
addition to Units (the “Phantom Funds”) which a Director may designate (in lieu
of Units) to determine the hypothetical investment experience of each Director’s
Account under the Plan.

 

(e)                                  Change in Investment Designation. 
Effective as of the second business day (or such earlier or later time as the
Human Resources Officer shall determine) after instructions have been given to
the Company or such agent as the Company shall designate in accordance with the
procedures identified to the Director in writing from time to time, a Director
may change the investment designation with respect to all or any portion of the
Director’s Account form Units to any Phantom Fund, from any Phantom Fund to
another Phantom Fund or from a Phantom Fund to Units.  Any such change shall
comply with all rules applicable with respect to any initial designation of the
manner by which such Account is to be deemed invested between Units and the
Phantom Funds and any other addition restrictions related to such transfers that
the Human Resources Officer may impose from time to time.

 

(f)                                    Crediting of Phantom Investment
Experience.

 

(i)                                     Phantom Funds.  As of the last day of
each calendar month (or such other time or times as the Human Resources Officer
shall establish from time to time), each Director’s Account shall be credited or
debited, as the case may be, with an amount equal to the net investment gain or
loss which such Director would have realized had he actually invested in each
Phantom Fund an amount equal to the portion of the Director’s Account designated
as deemed invested in such Phantom Fund during that calendar month (or such
other period as may have been established by the Human Resources Officer).

 

(ii)                                  Units.  Whenever a dividend is declared
with respect to the Common Stock, a Director’s Account shall also be credited as
of the payment date with a number of additional Stock Units computed as follows:
(x) the number of Stock Units in the Director’s Account multiplied by any
dividend payable in cash or property other than Common Stock declared by the
Company on a share of Common Stock, divided by the Market Value Per Share on the
related dividend payment date and/or (y) the number of Stock Units in the
Director’s Account multiplied by any dividend payable in Common Stock declared
by the Company on a share of Common Stock.  In the event of any change in the
Common Stock by reason of any merger, consolidation, reorganization,
recapitalization, stock split, combination or exchange of shares, or any other
similar change affecting the Common Stock, other than a stock dividend as
provided above, the number of Stock Units credited to a Director’s Account shall
be appropriately adjusted in such manner as determined by the Committee.

 

(h)                                 No Actual Investment.  Notwithstanding
anything else in this Section 3 to the contrary, no amount standing to the
credit of any Director’s Account shall be set aside or invested in any actual
fund on behalf of such Director; provided, however, that nothing in this
Section 3(h) shall be deemed to preclude the company from making investments for
its own account in any Phantom Funds (whether directly or through a grantor
trust) to assist it in meeting its obligations to the Directors hereunder.

 

--------------------------------------------------------------------------------


 

4.                                       Distribution from Accounts

 

(a)                                  Form of Distribution Election.  At the time
a Director makes an initial deferral election pursuant to Section 2(a), the
Director shall also file with the Human Resources Officer a written election
with respect to the distribution of the value of the Units credited to the
Account.  A Director may elect to receive the distribution of the value of such
Units in one lump-sum payment, or a Director may elect to receive a distribution
of the value in such number of annual installments (not to exceed ten annual
installments) as the Director may designate.  Any lump-sum payment or the first
installment shall be paid on (i) the first business day of the calendar year
immediately following the year in which the Director ceases to be a Director of
the Company or (ii) on the first business day of any calendar year as the
Director shall specify in his or her election.  Any subsequent installments
shall be paid on the first business day of each succeeding installment period
until the entire amount credited to the Account and subject to that distribution
election shall have been paid.

 

(b)                                 Amendment of Distribution Election.  A
Director participating in the Plan may, at any time, and from time to time, file
a written notice to further delay the timing and/or change the form of the
distribution from the Director’s Account as provided in Section 4(a); provided
that, prior to any such change in the form of distribution, the Committee may
limit the number of annual installments that may be payable pursuant to an
election under this Section 4(b) to less than ten.  To be effective, an election
to further delay the timing and/or change the form of distribution with respect
to the Account must be received by the Human Resources Officer at least twelve
(12) months prior to the date of distribution under the previously-filed
election for such distribution and, to the extent that such deferral election
pertains to amounts in respect of Fees deferred after 2004, must defer the date
on which the distribution of amounts would have been made from the Director’s
Account for a period of not less than five years.

 

(c)                                  Distribution of Units in Stock.  Unless the
Committee otherwise directs that payment of the value of the Director’s Units be
made in whole or in part in cash based on the Market Value Per Share on the last
trading date immediately preceding the date on which such distribution is to be
made, any distribution to be made to a Director or to the beneficiary of a
deceased Director with respect to Units shall be made in shares of the Common
Stock, with one share of such Common Stock to be distributed in respect of each
Unit then distributable from the Account; provided, however, that no fractional
shares shall be issued.  Any fraction of a Unit distributable from the
Director’s Account shall be settled for a cash payment equal to the product of
such fractional interest and the Market Value Per Share on the last trading date
immediately preceding the date on which such distribution is to be made.

 

(d)                                 Distributions in Respect of Phantom Funds. 
Payment of that portion of the Director’s Account deemed invested in any Phantom
Fund shall be made in cash, based on the redemption value of an interest in such
Phantom Fund on the last business day immediately preceding the date on which
such distribution is to be made.

 

(e)                                  Installment Payments.  If a Director elects
to receive distribution of the Director’s Account in installments, the amount
distributable with respect to each installment shall be equal to the product of
(i) the total value of the Director’s Account times (ii) a fraction (the
“Installment Fraction”), the numerator of which is one (1) and the denominator
of which is the total number of installments (including the then current
installment) remaining to be paid at that time.  If all or any portion of the
Director’s Account is invested in Units, the amount of each installment
attributable to Units shall be equal to the product of the total number of Units
in the Account on the date of such distribution times the Installment Fraction. 
If all or a portion of the Director’s Account is invested in whole or in part in
Phantom Funds, the amount of each installment to be deemed distributed from each
Phantom Fund is the value (based on its redemption value as of the last business
day prior to such distribution) of the portion of the Director’s Account deemed
invested in such Phantom Fund times the Installment Fraction.

 

5.                                       Designation of a Beneficiary

 

A Director may designate a beneficiary or beneficiaries (which may be an entity
other than a natural person) to receive any payments to be made pursuant to
Section 6 hereof upon the Director’s death.  At any time, and from time to time,
any such designation may be changed or canceled by the Director

 

--------------------------------------------------------------------------------


 

without the consent of any beneficiary.  Any such designation, change or
cancellation must be by written notice filed with the Human Resources Officer. 
If a Director designates more than one beneficiary, any payments made pursuant
to Section 6 to such beneficiaries shall be made in equal shares unless the
Director has designated otherwise, in which case the payments shall be made in
the proportions designated by the Director.  If no beneficiary has been named by
a Director, payment shall be made to the Director’s estate.

 

6.                                       Distribution on Death

 

If the Director shall die before payment has commenced or all installment
payments have been completed, the total unpaid balance then credited to such
Director’s Account shall be paid to the designated beneficiaries or such
Director’s estate in a lump sum on the first business day of the month
immediately following the month in which the Board receives notice of such
Director’s death, or as soon as reasonably practical following such date.

 

7.                                       Amendment and Termination

 

The Board of Directors may at any time amend or terminate the Plan; provided no
such amendment or termination shall impair the rights of a Director with respect
to amounts then credited to such Director’s Account under the Plan.

 

8.                                       Miscellaneous

 

(a)                                  The Company shall not fund its liability
for deferred Fees or amounts equal to interest thereon or for any appreciation
in Unit value in any way, the separate memorandum accounts for each Director
electing deferment shall not constitute trusts, and a Director shall have no
claim against the Company or its assets other than as an unsecured general
creditor.

 

(b)                                 The crediting of Units to the Account
pursuant to Section 3 hereof shall not be deemed to create for a Director any
interest in any class of equity securities of the Company.

 

(c)                                  The Human Resources Officer shall provide a
copy of the Plan to each Director together with a form of letter which may be
used, if the Director so elects, to notify the Company of the Director’s
election to defer Fees in accordance with the Plan.

 

(d)                                 Nothing contained herein and no action taken
pursuant hereto will be construed to create a trust or separate fund of any kind
or a fiduciary relationship between the Company and any Director, the Director’s
beneficiary or estate or any other person.  Title to and beneficial ownership of
any funds represented by the Account will at all times remain in the Company;
such funds will continue for all purposes to be a part of the general funds of
the Company and may be used for any corporate purpose.  No person shall, by
virtue of the provisions of this Plan, have any interest whatsoever in any
specific assets of the Company.  To the extent that any person acquires a right
to receive payments from the Company under this Plan, such right will be no
greater than the right of any unsecured general creditor of the Company.

 

(e)                                  A Director’s right or the right of any
other person to the balance in the Account cannot be assigned, alienated, sold,
garnished, transferred, pledged or encumbered except by a written designation of
beneficiary under this Plan, by written will, or by the laws of descent and
distribution.

 

(f)                                    The Company shall have the right to
deduct from all distributions hereunder any federal, state, foreign or local
taxes or other obligations required by law to be withheld with respect thereto. 
The Company shall also have the right to delay or defer distributions from a
Director’s Account if, and solely to the extent necessary, to comply with
applicable law.

 

On behalf of the Board of Directors of the Company, this Deferred Compensation
Plan for Non-Employee Directors of Principal Financial Group, Inc. has been
executed this 29th day of November, 2005.

 

--------------------------------------------------------------------------------


 

By:

/s/ Betsy J. Bernard

 

 

Betsy J. Bernard, Chair

 

Nominating and Governance Committee

 

--------------------------------------------------------------------------------
